DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 06 November 2020.
Claims 1, 3-10 and 12-20 are pending and have been examined. 
Claims 1, 3, 10, 12, 19 and 20 have been amended.
Claims 2 and 11 were previously canceled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 November 2020 has been entered.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the Alice/Mayo test, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1 and 3-9 are directed to a method, claims 10 and 12-18 are directed to a system, claim 19 is directed to a system, and claim 20 is directed to an article of manufacture.     
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of identifying an object.  Specifically, representative claim 1 recites the abstract idea of: 
obtaining an image including the object; 
identifying a type of the object included in the obtained image, based on a shape of the object;
identifying an identification reference corresponding to the identified type of the object among a plurality of identification references, wherein the identification reference corresponds to a portion of the object;
detecting the portion of the object, corresponding to the identified identification reference, from the image including the object; 
obtaining partial feature information of the detected portion of the object;
identifying information of the object based on a comparison between the obtained partial feature information and pre-determined partial feature information for the identified type of the object;
storing the identified information of the object;
obtaining a request for displaying the object corresponding to the stored identified information of the object; 
obtaining another image including a target space, for the object to be displayed, when the request for displaying the object is obtained; and 
displaying a synthesized image of the object in the target space. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of identifying an object, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite the steps of identifying an object based on the shape of an object, identifying the type of the object, and then displaying the object to a user, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea that is considered to be a method of organizing human activity.
	The Examiner also acknowledges that the abstract idea of identifying an object, would also be considered a mental process. These limitations, under their broadest reasonable interpretation, fall within the “Mental Processes” grouping of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), in that they recite concepts that can be performed in the human mind (including an observation, evaluation, 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a device. These additional element individually and in combination does not integrate the exception into the practical application because it is merely being used to apply the abstract idea using a generic computer.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element recited in the independent claim 1 is recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
a device, a photographing unit comprising a camera, a display comprising output circuitry, and a controller, independent claim 19 includes the additional elements of a server, a communicator comprising communication circuitry and a controller, and independent claim 20 includes the additional elements of a non-transitory computer-readable recording medium having recorded thereon a program for executing, and a processor. The Applicant’s specification does not provide any discussion or description of the additional elements in claims 10, 19 and 20, as being anything other than generic elements. Thus, the claimed additional elements of claims 10, 19 and 20 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 10, 19 and 20 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 10, 19 and 20, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 10, 19 and 20 are ineligible. 
It is noted that dependent claims 7 and 16 includes the additional element of screen of the device, claims 8 and 17 includes the additional element of an external server, and claim 17 includes the additional element of wherein the controller is further configured to control the communicator.  Applicant’s specification does not provide any discussion or description of the screen of the device, an external server, and wherein the controller is further configured to control the communicator, as being anything other than a generic element. The claimed 
Dependent claims 3-9 and 12-18 do not aid in the eligibility of the independent claims 1, 10, 19 and 20, respectively.  The claims of 3-9 and 12-18 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
As such, claim 3-9 and 12-18 are ineligible. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10 and 13-20 are rejected under 35 U.S.C. 103 for being unpatentable over McCoy, et al. (PGP No. US 2015/0310539 A), in view of Beardow, P. (PGP No. US 2005/0171865 A1). 




Claim 1-
McCoy teaches a method of providing, by a device, information about an object, the method comprising:
	obtaining an image including the object (McCoy, see: paragraph [0046] disclosing “received image may be in some cases performed on the mobile device 42 or even performed within the CAP device 14” and “determination of the identity of the selected item [i.e., object]”); and see: paragraph [0055] disclosing “method may include detecting an object at or near a center of the image”); 
identifying, a type of the object included in the obtained image, based on shape of the object (McCoy, see: paragraph [0046] disclosing “determination of the identity of the selected item [i.e., object]”; and see: [0055] disclosing “method may include detecting an object at or near a center of the image”; and see: paragraph [0099] “object recognition analyses, various aspects of a detected object are employed…e.g.,…may be computationally examined for its shape (step 424). For example, various soft drinks [i.e., a type of the object] are recognizable by their shape”; Also see: FIG. 2 (el. 118) and FIG. 12);
identifying, an identification reference corresponding to the identified type of object among a plurality of identification references, wherein the identification reference corresponds to a portion of the object (McCoy, see: paragraph discloses [0041] “Objects…may be analyzed against a database of objects to identify the objects”; and see paragraph [0099] “determine what the object is, e.g., its identity, its product name, and the like” and “A brand name and/or logo [i.e., identification reference corresponds to a portion of the object] may be also employed in identifying an object”; Also see FIG. 2 (el. 118) FIG. 12) (Examiner’s note: The Examiner interprets the object recognition of the detected objected, such as the soft drink of McCoy, to ;
detecting the portion of the object, corresponding to the identified identification reference, from the image including the object (McCoy, see paragraph [0041] “Objects…may be analyzed against a database of objects to identify the objects”; see [0053] “target forming a portion of the image within the overall confines of the image”; and see paragraph [0099] “determine what the object is, e.g., its identity, its product name, and the like…The identification of the object may then be determined by comparison of the discerned or recognized code, shape, or color to a lookup table of such codes, shapes, colors, or the like” and “A brand name and/or logo [i.e., corresponding to the identified identification reference] may be also employed in identifying an object.”); 
obtaining, partial feature information of the detected portion of the object (McCoy, see: paragraph [0053] “target forming a portion of the image within the overall confines of the image.”; and see [0099] “determine what the object is, e.g., its identity, its product name, and the like…The identification of the object may then be determined by comparison of the discerned or recognized code, shape, or color to a lookup table of such codes, shapes, colors, or the like” and “A brand name and/or logo may be also employed in identifying an object”; Also see: FIG. 2 (el. 118 [i.e., portion of the object]);
identifying, information of the object based on a comparison between the obtained partial feature information and pre-determined feature information for the identified type of the object (McCoy, see: paragraph [0041] “the detection zone [i.e., partial feature] may be analyzed against ;
storing the identified information of the object (McCoy, see: paragraph [0104] disclosing “Data about the detected and optionally identified object may be stored [i.e., storing the identified information of the object] in a user profile as an object of potential interest to the user.”);
displaying the object corresponding to the stored identified information of the object (McCoy, see: paragraph [0048] disclosing “An indicator of the physical object may be displayed on a user interface 54 of the mobile device 42.”; and see: paragraph [0104] disclosing “Data about the detected and optionally identified object may be stored [i.e., storing the identified information of the object] in a user profile as an object of potential interest to the user.”; and see paragraph [0105] “indication of the object is provided on a mobile device…”); 
obtaining another image including a target space for the object to be displayed, when the request for displaying the object is obtained (McCoy, see: paragraph [0041] disclosing “obtain information about real-world objects. In particular, real-world objects 24, 32, 36, and 48 are shown on shelves within a typical store rack 26, and are imaged by the CAP device 14 [i.e., another image]”; and see: paragraph [0048] disclosing “An indicator of the physical object may be displayed on a user interface 54 of the mobile device 42.”; and see paragraph [0105] “indication of the object is provided on a mobile device…”; and see: paragraph [0106] disclosing “the identified object may be indicated on a mobile device or other screen” and “projected ; and 
displaying a synthesized image of the object in the target space (McCoy, see: paragraph [0047] disclosing “data about the identity may be transmitted from the server to the mobile device 42.”; and see [0048] “An indicator of the physical object may be displayed on a user interface 54 of the mobile device 42.”; and see paragraph [0105] “indication of the object is provided on a mobile device…”; and see: paragraph [0106] disclosing “the identified object may be indicated on a mobile device or other screen” and “projected information clear to a user, the CAP device may take into account the orientation of the surface [i.e., target space], if such can be determined, or approximately determined, from the image”).  
The Examiner notes that although McCoy does disclose obtaining another image including a target space for the object displayed and displaying a synthesized image of the object in the target space, Beardow, also teaches the features of obtaining another image and displaying a synthesized image (Beardow, see: paragraph [0052] teaching “finite number of images of items to be displayed”) and teaches displaying a synthesized image of the object (Beardow, see: paragraph [0052] teaching “finite number of images of items…displayed in the background zone 38”).  
Although McCoy does disclose displaying the object corresponding to the stored information of the object, McCoy does not disclose that there was a received request for displaying the object. McCoy does not explicitly disclose: 
obtaining a request for displaying the object; 

obtaining a request for displaying the object (Beardow, see: paragraph [0046] teaching “a typical display screen 22”; and see: paragraph [0052] teaching “20 comprises a memory which is capable of holding a finite number of images of items to be displayed in the background zone 38 of the display area 28” and “20 request [i.e., receiving a request for displaying the object] that another set of images be provided”).  
This step of Beardow is applicable to the method of McCoy, as they both share characteristics and capabilities, namely, they are directed to presenting objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McCoy, to also include the features of obtaining a request for displaying the object, as taught by Beardow.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McCoy in order to improve the way that objects and items are displayed to a remote user (Beardow, see at least paragraph: [0004]).  

Claim 4-
McCoy in view of Beardow teach the method of claim 1 as described above.
McCoy further discloses:
wherein the information about the object comprises at least one of: performance information about the object, price information about the object, and user reaction information about the object (see paragraph [0118] “items or objects are illustrated along with their 

Claim 5-
McCoy in view of Beardow teach the method of claim 1 as described above.
McCoy discloses further comprising:
providing guide information for obtaining an additional image including the object (McCoy, see paragraph [0136] “information or data is presented to a user, such as on a list or via a set of images”);
obtaining the additional image including the object when the object is sensed based on the provided guide information (McCoy, see paragraph [0048] “indicator generally provides information about the item...but may be…complex…may allow a user to obtain additional information …to see alternative similar items”; and see paragraph [0136] “information or data is presented to a user, such as on a list or via a set of images…”); and
selecting at least one identification reference from among the previously set plurality of identification references, based on the obtained additional image (McCoy, see paragraph [0047] “identity of the object or item may be assisted by analysis of….item identifier”; and see paragraph [0048] “indicator generally provides information about the item” and “button 132 may allow a user to obtain [i.e., selecting at least one identification reference] additional information about the item 118, and button 128 may allow a user to obtain additional information …to see alternative similar items”).

Claim 6-
McCoy in view of Beardow teach the method of claim 1 as described above.
further comprising:
when text is included in the image including the object, identifying the text (see paragraph [0051] “the selected item may be identified…and may include an indicator of the item, such as its name”; and see paragraph [0130] “may be employed not just to highlight real-world objects but also to perform information analysis…e.g., of textual matter encountered by the user” of McCoy); and
identifying the object, based on the identified text (see paragraph [0051] “the selected item may be identified…and may include an indicator of the item, such as its name” of McCoy).

Claim 7-
McCoy in view of Beardow teach the method of claim 1 as described above.
McCoy further discloses:
wherein the displaying comprises displaying the identified information about the object within a certain distance range from the object in an image of the object displayed on the screen of the device (see paragraph [0042] “camera 44 of the mobile device is shown having a field view 46 and the same is imaging objects 48 on the bottom shelf of rack 26…Spatial information can be obtained…determined from rangefinder sensors” of McCoy).

Claim 8-
McCoy in view of Beardow teach the method of claim 1 as described above.
McCoy discloses further comprising:
requesting the information about the object from an external server, wherein the displaying comprises displaying the identified information about the object which is received in response to the request (see paragraph [0047] “the image is received on the server,…analyzing 

Claim 9-
McCoy in view of Beardow teach the method of claim 1 as described above.
McCoy further discloses:
wherein the identifying the information of the object comprises: based on a plurality of candidate objects predicted as the object as a result of the identification of the information of the object, selecting a detailed identification reference for identifying the plurality of candidate objects based on the selected identification reference (see paragraph [0048] “indicator generally provides information about the item...but may be…complex…may allow a user to obtain additional information …to see alternative similar items” of McCoy); and
selecting one candidate object from among the plurality of candidate objects, based on the selected detailed identification reference (see paragraph [0050] “In order to select a particular item…a user gesture may be performed,….image analysis may follow the direction of a user’s finger or hand, and may select the first item present…” of McCoy).

Regarding Claim 10, claim 10 is directed to a system. Claim 10 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a method. Claim 10 also includes the features of a photographing unit comprising a camera (McCoy, see paragraph: [0042] “a mobile device 42 such as a smart phone, and a camera 44….may be employed to image objects, either in lieu of or in addition to the camera 16”), a display comprising output circuitry (McCoy, see paragraph [0042]); and a controller to (McCoy, see: . Claim 10 is therefore rejected for the same reasons as set forth above for claim 1.  
	
	Regarding Claim 13, claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a method.  Claim 13 is therefore rejected for the same reasons as set forth above for claim 4. 

	Regarding Claim 14, claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 5, which is directed towards a method.  Claim 14 also includes the feature of the controller (McCoy, see: paragraph [0042]).  Claim 14 is therefore rejected for the same reasons as set forth above for claim 5. 

	Regarding Claim 15, claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed to a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 6. 

	Regarding Claim 16, claim 16 is directed to a system.  Claim 16 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed towards a method. Claim 16 also includes the feature of the controller configured to control the display (McCoy, see: paragraph [0042]).  Claim 16 is therefore rejected for the same reasons as set forth above for claim 7. 

Regarding Claim 17, claim 17 is directed to a system. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 8, which is directed towards a method.  Claim 17 also includes the feature of a communicator comprising circuitry (McCoy, see: [0041] discloses “device 14, which in some implementations may be in data communication with a mobile device 42, to select and obtain information about real-world objects.” Also see: FIG. 1).  Claim 17 is therefore rejected for the same reasons as set forth above for claim 8. 

	Regarding Claim 18, claim 18 is directed to a system. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 9, which is directed towards a method.  Claim 18 is therefore rejected for the same reasons as set forth above for claim 9. 

	Regarding Claim 19, claim 19 is directed to a system. Claim 19 recites limitations that are parallel in nature to those addressed above for claims 1 and 10, which are directed towards a method and a system. Claim 19 also includes the features of a server and a communicator comprising communication circuitry (McCoy, see: paragraph [0046] disclosing “the identified object or item may be sent to a server 56 in optional communication with a database 58”).  Claim 19 is therefore rejected for the same reasons as set forth above for claims 1 and 10.  

Regarding Claim 20, claim 20 is directed to a product of manufacture. Claim 20 recites limitations that parallel in nature to those addressed for claims 1, 10 and 19, which are directed to a method and systems.  Claim 20 also includes the features of a non-transitory computer-readable recording medium having recorded thereon a program for executing a method 
	

Claims 3 and 12 are rejected under 35 U.S.C. 103 for being unpatentable over McCoy, in view of Beardow, and Stern, E., et al. (US 2002/0165801 A1).

Claim 3-
McCoy in view of Beardow teach the method of claim 1 as described above.
McCoy further discloses:
wherein the feature information comprises information including a ratio of the portion of the object to a ratio of a screen length and information about one or more of: a shape, and a color of the portion of the object (see paragraph [0053] “target forming a portion of the image within the overall confines of the image.”; and see [0055] “detection zone is employed, the entirety of the field of view is not the subject of image analysis, but rather just a portion within the detection zone”; and see paragraph [0099] “determine what the object is, e.g., its identity, its product name, and the like…The identification of the object may then be determined by comparison of the discerned or recognized code, shape, or color to a lookup table of such codes, shapes, colors, or the like” of McCoy).
but McCoy does not teach wherein the feature information comprises information including information about a texture of the object. Stern, however, does teach wherein the feature information comprises information including information about a texture of the object (see paragraph [0024] “An item identifier may comprise…including but not limited to…a portion of the item…and a texture” of Stern).  
This step of Stern is applicable to the method of McCoy as they both share characteristics and capabilities, namely, they are directed to item identification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Regarding Claim 12, claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature to those recited above in claim 3, which are directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above in claim 3.  

Response to Arguments
	With respect to the rejections made under 35 USC § 112(b), in the Office Action mailed on 08 September 2020, the Examiner acknowledges the amendments to the claims and therefore has withdrawn the 112(b) rejection regarding claims 1, 10, 19 and 20. 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 06 November 2020, have been fully considered but are not considered persuasive.
In response to the Applicant’s arguments found on page 13 of the remarks stating that “the controller may be for helping users with shopping tasks” and “the claimed invention is NOT something that is performed in the human mind”,  the Examiner respectfully disagrees.  The claims recite an abstract idea that fall into a grouping mental process.  For example, the claims recite steps of identifying a type of the object that is included in an image. This feature or step is considered to be a mental process because it is a step that could be performed in the human mind, as one could view an image and determine what the identifying features are of the image that would conclude what the type of object it is. Although the claims recite a device comprising a controller, carrying out the steps to identify the type of object, it is nonetheless a step that could be performed without the device. The Examiner maintains that the claims would be directed to an abstract idea that falls into the grouping of mental processes. The claims also recite an abstract idea that is directed to the grouping of methods of organizing human activity, and therefore the Examiner maintains the 101 rejection. 
In further response to the arguments found on page 13 of the remarks stating “Moreover, the steps performed by a controller (e.g., in claims 10 and 19), are NOT conventional, ad are NOT generic”, the Examiner respectfully disagrees. Claim 10 recites a 

With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 06 November 2020 have been fully considered but are not considered to be persuasive. 
In response to the Applicant’s arguments found on page 12 of the remarks stating that “McCoy does not teach that ‘the shape, color, or identifying code’ identifies a portion of the respective object that is used in detecting a portion of the object corresponding to the identification reference, from the image including the object, as called for in claim 1”, the Examiner respectfully disagrees. McCoy discloses that an identity of an item (i.e., object) can be determined based on an image that is obtained (McCoy, see: paragraphs [0046] and [0055]), and can be identified based on a shape of the item (McCoy, see paragraph [0099]).  McCoy goes on to also encompass the limitation of wherein the identification reference corresponds to a portion of the object.  For example, paragraph [0099] of McCoy demonstrates how an item in an image can be analyzed based on its color, shape, or even a code that is located on the item, such as an logo or a brand name that is affixed to the item.  Paragraph [0064] of the instant specification refers to the identification reference as “identification reference for each of the plurality of kinds of objects. For example, the device may previously set an identification reference for the smart TV to a stand shape, a bezel shape, a screen shape, and a logo”.  McCoy is similar and is encompassing the limitation because the system of McCoy can indicate a color, shape, or logo and has necessarily detected the logo that is on the front of the object, in this case is a soft drink (McCoy, see: paragraph [0099] and see FIG. 2 (el. 118)). The logo, which is displayed on the front portion of the soft drink (i.e., object), corresponds to the identification reference of the shape of the soft drink and the logo that is detected is the front facing portion of the soft drink can. Therefore, the Examiner maintains that McCoy does disclose the limitations of the claims and does disclose that “the shape, color, or identifying code” identifies a portion of the respective object that is used in detecting a portion of the object corresponding to the identification reference, from the image including the object, and maintains the 103 rejection.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lin, X. et al. (Patent No. US 10,506,168 B2) describes a system that processes images of objects to identify the objects and display the particular product corresponding to the object on a user’s device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        




/ALLISON G WOOD/Primary Examiner, Art Unit 3625